PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,659
Filing Date: 1 Jun 2018
Appellant(s): Rickard Ljung and Martin Danielsson



__________________
Kathryn J. Imeli
For Appellant




EXAMINER’S ANSWER



This is in response to the appeal brief filed 8/6/2021 appealing from the office action mailed 2/10/2021

 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 2/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Issue A:

Appellant asserts that “The cited prior art combination does not disclose or suggest that each data request includes a different assigned priority level based on the respective activity on the electronic device.”
In rejecting the above underlined subject matter of independent claim 1, the Examiner cites paragraph [0023] of Muhlestein et al. as disclosing that a client device can adapt to network conditions and respond to network latency by requesting a lower bandwidth segment for subsequent data requests. As explained in a telephone interview conducted between the Examiner and Appellant’s undersigned representative on April 1, 2021, summarized on page 6 of Appellant’s response to the Final Office Action dated February 10, 2021, the Examiner broadly interprets the claimed “priority lever” of a data request to include a relative level of requested a different level of bandwidth is not the same as a different assigned priority level.” Page 7. 
“In light of the above described example priority levels in the specification of the present application, one having ordinary skill in the art would reasonably interpret the claim term “priority level to be an arbitrary relative value that is assigned to a data request (e.g., “100,” “75,” or “125”). Contrary to the Examiner’s interpretation, one having ordinary skill in the art would understand that the claimed “priority level,” therefore, is not, itself, a relative level of bandwidth. Instead, as understood in light of the specification of the present application, the arbitrary relative value (“priority level’) is a factor associated with a data request that is distinct from a corresponding level of bandwidth that may be provided to the electronic device based thereon. That is, the arbitrary relative value (“priority level’) is used to indicate whether a certain level of bandwidth should be given to the electronic device.	
Accordingly, one having ordinary skill in the art would understand that requesting a lower bandwidth segment for subsequent requests, as disclosed in paragraph [0023] of Muhlestein et al., is not the same as assigning a different priority level to the subsequent request having a lower bandwidth segment. Muhlestein et al. fails to otherwise disclose or suggest that any priority level is assigned to the subsequent request having the lower bandwidth segment.” Page 8. 


Response to issue A:

In response to above argument, Muhlestein (2014/0189143) discloses “each data request including a different assigned priority level based on the respective activity on the electronic device” (A data request for segments and/or subsequent segments, indicating a lower or higher bandwidth segment is requested based on the clients network conditions.  The request may also be held off based on the clients condition [0007], [0016], [0023].  Additionally, the server may 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Luna in view of Muhlestein in order to have each data request including a different priority level based on the respective activity of the electronic device;
One of ordinary skill in the art would have been motivated because it would compensate for the poor network conditions and provide better playback for viewers [Muhlestein: abstract];


Issue B:

Appellant asserts that “The cited prior art combination does not disclose or suggest basing an assigned priority level of a data request based on an activity on the electronic device.”
As mentioned above, in rejecting the above underlined subject matter of independent claim 1, the Examiner cites paragraph [0023] of Muhlestein et al. as disclosing that a client device can adapt to network conditions and respond to network latency by requesting a lower bandwidth segment for subsequent data requests. As explained in the above-mentioned telephone interview conducted on April 1, 2021, the Examiner broadly interprets the claimed “activity on the electronic device” to include such network conditions of Muhlestein et al. Contrary to the Examiner's interpretation, however, the claimed “activity on the electronic device” cannot reasonably be interpreted as including the network conditions of Muhlestein et al., because one having ordinary skill in the art, in light of the specification of the present application, would understand that network conditions are not an activity on an electronic device.

Explicitly providing a definition for the above underlined claim terms, the specification of the present application recites:
The exchanged information for example, can be indicative of at least one of activity on the electronic device or available bandwidth from the network server. Information indicative of activity on the electronic device can include, for example, the specific applications or types of applications running on the electronic device, time periods at which data will be required by the electronic device, data consumption required by the electronic device over a time period, a priority level of the data, and so forth. Information indicative of available bandwidth on the electronic device can include time intervals in which the network expects bandwidth requirements to be below a prescribed demand level.

In light of the above described definitions explicitly provided in the specification of the present application, one having ordinary skill in the art would reasonably interpret the claimed “activity on the electronic device’ to include activities and factors that are performed on or directly related to the electronic device, and would reasonably interpret the claimed “available bandwidth from the network server’ to include network conditions or other factors associated with the network server. By nature of claim term differentiation, therefore, one having ordinary skill in the art would readily understand that the claimed “activity on the electronic device” does not include network conditions or any other factor associated with the network server external and not directly related to the electronic device.

Accordingly, one having ordinary skill in the art would understand that basing a subsequent request having lower bandwidth on monitored network conditions, as disclosed in paragraph [0023] of Muhlestein et al., is not the same as basing the subsequent request having lower bandwidth (allegedly comparable different assigned priority level) on an activity on the electronic device.” Pages 8-10


Response to issue B:



As previously stated above in arguments, applicant points to page 9 line 24 – page 10 line 8 of specification, which recites “The exchanged information for example, can be indicative of at least one of activity on the electronic device or available bandwidth from the network server. Information indicative of activity on the electronic device can include, for example, the specific applications or types of applications running on the electronic device, time periods at which data will be required by the electronic device, data consumption required by the electronic device over a time period, a priority level of the data, and so forth. Information indicative of available bandwidth on the electronic device can include time intervals in which the network expects bandwidth requirements to be below a prescribed demand level”. 

However, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Information indicative of activity on the electronic device can include, for example, the specific applications or types of applications running on the electronic device, time periods at which data will be required by the electronic device, data consumption required by the electronic device over a time period, a priority level of the data, and so forth) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   



Additionally, applicant acknowledges “that one having ordinary skill in the art would reasonably interprets the claimed “activity on the electronic device” to include activities and factors that are performed on or directly related to the electronic device,” page10 lines 2-4 of arguments. Examiner interpret network monitoring and issue observations as functions which are performed on or directly related the electronic device in order to determine a level of bandwidth segments and/or subsequent segments. 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/T. D./
Examiner, Art Unit 2446

Conferees:
/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446                  

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446                                                                                                                                                                                                                                                                                                                                                                                              



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.